DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 03/08/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Xu et al., (CN105024781 (A)), in view of (3GPP TSG RAN WG1 Meeting #96, Athens, Greece, February 25-March 1, 2019, R1-1903423, Agenda item: 7.2.2.2.3, Source: Huawei, Title: Feature lead summary of HARQ enhancements for NR-U, now onwards Document Huawei) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 12/15/2021 has been withdrawn.  
3.	The objections of claims 2-5, 8, 10-13 and 16-19 are withdrawn in view of cancelled claims 2, 10 and 16.

Allowable Subject Matter
4.	Claims 1, 3-9, 11-15, and 17-20 (now 1-17) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The primary reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 9, and 15 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“receiving, by a terminal device, Downlink Control Information (DCI), the DCI comprising a first information field and being used for scheduling at least one Physical Downlink Shared Channel (PDSCH);”
“in an event that the first information field is used for triggering the feedback codebook, the transmission parameter is provided from a first transmission parameter set; and”
“in an event that the first information field is not used for triggering the feedback codebook, the transmission parameter is provided from a second transmission parameter set; and the first transmission parameter set is different from the second transmission parameter set.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463